                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                   Case No. 10-10186-01-JWB

RAYMOND L. ROGERS,

                       Defendant.


                                MEMORANDUM AND ORDER

        This matter is before the court on Defendant’s motion to vacate sentence under 28 U.S.C.

§ 2255. (Doc. 215.) A review of the record shows that the motion is a second or successive § 2255

motion. See Doc. 201 (denying Defendant’s prior § 2255 motion as a second or successive

motion.) As the court previously pointed out, Section 2255(h) provides in part that a second or

successive motion must be certified as provided in § 2244 by a panel of the appropriate court of

appeals to contain certain newly discovered evidence or a new rule of constitutional law made

retroactive by the Supreme Court. (Doc. 201 at 2) (citing 28 U.S.C. § 2255(h). Absent such

authorization, a district court has no jurisdiction to consider a second or successive § 2255 motion.

In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008). Under the circumstances, the court concludes

the motion is appropriately dismissed. Id.

       IT IS THEREFORE ORDERED this 11th day of December, 2019, that Defendant’s motion

to vacate sentence under § 2255 (Doc. 215) is DISMISSED FOR LACK OF JURISDICTION.

       An appeal from a final order on a § 2255 may not be taken absent a certificate of

appealability, which may issue only if a petitioner has made a substantial showing of the denial of
a constitutional right. 28 U.S.C. § 2253(c)(2). The court concludes Defendant has failed to make

such a showing and accordingly a certificate of appealability is DENIED.



                                                   _____s/ John W. Broomes__________
                                                   JOHN W. BROOMES
                                                   UNITED STATES DISTRICT JUDGE




                                               2
